— On reargument of the appeal in this ease (264 App. Div. 735) the order, dated February 2,1942, is reversed on the law, without costs, defendants’ motion to compel plaintiff to serve a reply to the fifth and sixth affirmative defenses contained in the amended answer is denied, without costs, and plaintiff’s motion to strike out the fifth and sixth affirmative defenses contained in the amended answer is granted, without costs. (Ricciardi v. American Export Lines, 268 App. Div. 606, affd. 294 N. Y. 812.) The pleadings will be deemed to be amended accordingly. Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur. [See ante, p. 672.] [See post, p. 941.]